Citation Nr: 1703333	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction of this matter is now with the RO in Winston-Salem, North Carolina.

The Board remanded this matter for additional development and adjudication in August 2015 and May 2016. As will be discussed further below, the Board finds that there has been substantial compliance with its Remand directives and the matter is now properly before the Board. See Stegall, 11 Vet. App. at 271.

In compliance with the Board's August 2015 Remand, the RO scheduled the Veteran for a video conference hearing to be held in January 2016. The Veteran was given notice of such in a November 2015 letter. However, in January 2016, the Veteran cancelled his video conference hearing and submitted a statement stating that he is waiving his rights to a hearing. The record does not reflect that he has made a further request to reschedule the cancelled hearing; thus, the Board finds that the Veteran's hearing request is withdrawn, and the case is appropriately returned to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in a January 2016 letter, the representative attempted to withdraw from the matter and sought to revoke the Power of Attorney for the Veteran. However, in a March 2016 letter to the Board, the representative disavows the attempted revocation and notifies the Board that the American Legion will remain the Veteran's representative. 

The Board also notes that additional information from the internet was submitted after the most recent readjudication of this claim in the July 2016 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran was received. However, as will be discussed further below, the Board finds that this evidence is duplicative of evidence that has been considered by the June 2016 VA examiner and in the previous adjudication of the claim. Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim. See 38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Cancer of the left kidney, status post left nephrectomy, was not shown in active service or within one year of separation from such service, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with any exposure to ionizing radiation.


CONCLUSION OF LAW

Cancer of the left kidney, status post left nephrectomy, was not incurred in or aggravated by service, including as due to exposure to ionizing radiation. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in October 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA treatment records, private treatment records, and service treatment records have been associated with the claims file. All identified or submitted private treatment records have been associated with the claims file as well. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was afforded a VA examination of his kidney in July 2016. The VA examiner noted that he reviewed the Veteran's claims file, performed a physical examination of the Veteran, noted the medical opinions of record, and addressed the Veteran's internet research concerning exposure ionizing radiation and cancer. The VA examiner offered opinions as to the etiology of the Veteran's cancer of the left kidney, status post left nephrectomy, and provided well-reasoned and well-supported rationale as to his opinions. 

Again, the Board notes that additional information from the internet has been added to the record since the VA examination and the last SSOC. Although the Veteran's December 2016 Written Brief Presentation argues that the additional internet research added to the record is not addressed in the June 2016 VA medical opinion, and therefore, requests a new medical opinion/ addendum opinion, the Board finds that the information provided is duplicative of those already reviewed and available in the claims file. The new information from www.cancer.org notes workplace exposures as a risk factor for kidney cancer and genetic and hereditary risk factors, of which have already been asserted and provided in the record. The June 2016 VA examiner's opinion sufficiently addresses this information and arguments. 

Furthermore, additional internet research of record also includes a January 2000 study of the risk of kidney cancer following asbestos exposure. The study concludes that "it is unlikely that asbestos exposure is responsible for an important increase in kidney cancer risk; however high asbestos exposure might entail a small increase in risk." Again, the Board finds that such conclusion is duplicative of the information and assertions already of record, and that such has been sufficiently addressed by the VA medical opinions of record. See August 2016 correspondence with internet research. Therefore, the Board finds that all relevant information, facts, and argument were considered in previous adjudications and have been considered by the VA examiner and are sufficiently addressed by the examination report and opinion.

Thus, since VA has obtained all relevant identified records and a medical opinion was obtained, its duty to assist in this case is satisfied.

II. Procedural History and Stegall Compliance

This matter was remanded by the Board in August 2015 and May 2016.

In August 2014, the Board denied the claim. Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a May 2015 Order based on a Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of this claim. In the JMR, the parties agreed that the Board failed to provide the Veteran with a hearing that he timely requested within the period allowed under 38 C.F.R. § 20.1304(a), and to provide the representative the chance to review the file. Therefore, in accordance with the Court's order, the Board remanded this matter with directives instructing the RO to schedule the Veteran for a video conference hearing, and to allow the Veteran's representative the opportunity to review the claim prior to returning the case to the Board.

As discussed in the Introduction, in compliance with the Board's August 2015 remand, the RO scheduled the Veteran for a video conference hearing to be held in January 2016. The Veteran was given notice of such in a November 2015 letter. However, in January 2016, the Veteran cancelled his video conference hearing and submitted a statement stating that he is waiving his rights to a hearing. The record does not reflect that he has made a further request to reschedule the cancelled hearing; thus, the Board finds that the Veteran's hearing request is withdrawn, and the case is appropriately returned to the Board. See Stegall, 11 Vet. App. at 271.

Additionally, the Board remanded this matter in May 2016. The May 2016 Remand directed the RO to obtain any updated VA treatment records and any private treatment records. Accordingly, private treatment records have been associated with the claims file. 

The May 2016 Remand also directed the RO to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's left kidney cancer, status post nephrectomy. Accordingly, the Veteran was afforded a VA examination in July 2016. The VA examiner reviewed the Veteran's claims file, addressed the Veteran's contentions and submitted internet research, and examined the Veteran. The VA examiner provided the requested opinions and supported his opinions with thorough rationale and support. 

Last, in accordance with the May 2016 Remand, the Veteran was furnished an SSOC in July 2016.

Therefore, the Board finds that there has been substantial compliance with its prior Remand directives, and the matter is now properly before the Board for adjudication. See Stegall, 11 Vet. App. at 271.

III. Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d). Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309 (b)(i), (ii) (2013).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d) .

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation. See 38 C.F.R. § 3.311 (b)(2) (2013). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2) (2012). In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311 (a)(2)(iii) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

Here, the Veteran asserts that his left kidney cancer, status post nephrectomy, is due to radiation exposure that he experienced in service. The Veteran contends that he was exposed to ionizing radiation while stationed aboard nuclear submarines and while working with nuclear weapons.

The Veteran's DD-214 shows a military occupation of Underwater Fire Control System Technician, Organizational Maintenance Tech, Hazardous Material Control Management Tech, and Navy Recruiter Canvasser. The DD-214 and NAVMED 6470/10 show occupational exposure to ionizing radiation from May 20, 1982 to March 11, 1997, for a total lifetime accumulated dose of 0.117 rem. The Veteran was 20 years old at the time of his initial exposure to ionizing radiation.

First, the Board finds that service connection under 38 C.F.R. § 3.309 (d), for diseases specific to radiation-exposed veterans is not warranted. Specifically, renal cell carcinoma is not a disease that may be presumptively service connected for radiation-exposed veterans. Therefore, service connection is not warranted on this basis.

Under the criteria of 38 C.F.R. § 3.311, kidney cancer is considered a radiogenic disease. The Veteran's left kidney cancer first manifested more than five years after his exposure. See June 2016 VA examination; December 2008 VA treatment record; October 2004 private treatment record by R. E. H., M.D., (noting a diagnosis of neoplasm of the kidney in 2004). Per regulations, the Veteran's case was referred to the Director of Compensation Service for a review by the Under Secretary for Health. An April 2013 letter to the Under Secretary for Health provided the Veteran's salient information, and requested a dose estimate to the extent feasible and an opinion as to the likelihood that the Veteran's renal cell carcinoma was the result of exposure to ionizing radiation in service. 

In response, the Director of Post 9-11 Era Environmental Health Program (Director), who is a medical doctor, opined that it was unlikely that the Veteran's renal cell carcinoma could be attributed to radiation exposure during military service. The Director supported his opinion with medical knowledge from the Health Physics Society, which finds that for doses below 5-10 rem, risks of health effects are either too small to be observed or are nonexistent.

Therefore, as the Veteran is shown to have been exposed to ionizing radiation, a referral of this case to the Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service, and consideration of the factors as listed in 38 C.F.R. § 3.311 (e), has been undertaken. Wandel v. West, 11 Vet. App. 200, 204-05 (1998). Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for the benefit sought under 38 C.F.R. § 3.311.

The Board has considered the Veteran's assertions that his current left kidney cancer was caused by radiation exposure in service, and that the VA did not accurately measure the amount of radiation that he was exposed to because the estimation did not account for the way different genetic makeups may be affected differently by exposure levels. The Board notes that the Veteran can certainly attest to factual matters of which he has first-hand knowledge, such as his experiences during service, and his assertions in that regard are entitled to some probative weight. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, given the Veteran's lack of demonstrated medical expertise, and the complexity of linking radiation to a diagnosis of left kidney cancer, the Board concludes that in this case his statements regarding any such link between the in-service events and a current left kidney disability are not probative when compared to the medical opinion of record as provided in response to the referral by Under Secretary for Benefits. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

Last, as previously noted, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee, 34 F.3d at 1043-44. The Veteran was afforded a VA examination in June 2016. As reflected in the examination report, the VA examiner reviewed the Veteran's claims file, to include his complete medical history, interviewed the Veteran, and performed an in-person physical examination. The examiner also considered the Veteran's contentions and internet research, to include the assertion that genetic makeups may be affected differently by exposure levels.

The Board notes that the VA examiner began by stating that "it is at least as likely as not (a fifty person probability or greater) that the Veteran's left kidney cancer, status post nephrectomy, is the result of or was aggravated by his active duty, to include his exposure to ionizing radiation while in service." Although upon first review this sentence reads as an opinion, the Board finds that when reading the examination report and opinion as a whole, it is clear that the VA examiner began by rephrasing the question posed to him by the Board in its previous Remand. The Board attributes any confusion as to the rephrasing of the opinion to the awkward nature of the request that the Board was required to ask upon Remand. 

However, the Board notes that the VA examiner's actual opinion follows, which states that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner supported his rationale by noting that "[k]nown risk factors for renal cell carcinoma associated with this Veteran include smoking tobacco." 

As for the Veteran's assertions that ionizing radiation exposure caused his renal cell carcinoma, the examiner provided the following rationale:
"'In accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose1 of 50 millisievert (mSv) in one year or a lifetime dose of 100 mSv above that received from natural sources. Doses from natural background radiation in the United States average about 3 mSv per year. A dose of 50 mSv will be accumulated in the first 17 years of life and 0.25 Sv in a lifetime of 80 years. Estimation of health risk associated with radiation doses that are of similar magnitude as those received from natural sources should be strictly qualitative and encompass a range of hypothetical health outcomes, including the possibility of no adverse health effects at such low levels.

There is substantial and convincing scientific evidence for health risks following high-dose exposures. However, below 50-100 mSv (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.'
Radiation Risk in Perspective. Position Statement of the Health Physics Society. Adopted: January 1996 Revised: July 2010. Health Physics Society."

The examiner, therefore, found that, in this case, "[t]he Veteran was estimated to have a lifetime accumulated ionized radiation exposure while on active duty of 0.117 rem which equals 1.17 milliseverts. Review of the available medical records indicated that his was a correct estimation of exposure levels based on active duty records." Thus, the examiner found that because the level of ionized radiation of 1.17 milliseverts is associated with risk of health effects that are either too small to be observed or are nonexistent base on the position statement of the Health Physics Society, "it cannot be considered as providing a nexus for service connected renal cell carcinoma." Moreover, the VA examiner concluded that "[b]ased on this finding there is no evidence for aggravation by the active duty ionized radiation exposure to the Veteran's renal cell carcinoma."

Last, the examiner noted that the Veteran raised the issue of, "[d]ifferent genetic make ups may be affected differently by exposure levels." However, the VA examiner concluded that "the question of a 'different genetic make up' for this Veteran is not an important consideration with regard to his ionizing radiation risk because the amount of lifetime accumulated radiation on active duty does not meet a threshold to be considered quantitatively significant."

Thus, the examiner opined that a "[r]eview of the active duty medical records did not find a cause or aggravation by active duty beyond the question of ionized radiation. There is no nexus between the Veteran's cancer of the left kidney, status post left nephrectomy, and his service."

The Board notes that the Veteran has provided private medical opinions. Of record is a June 2015 private treatment record from R. H. S., M.D., which states that the Veteran has a history of left nephrectomy in 2004 due to renal cell carcinoma. Dr. R. H. S. stated that "[d]ue to [the Veteran's] military history, it is possible that his exposure to Agent Orange, asbestos, ionizing radiation, hydrazine and unsymmetrical dimethydrazine is the cause of his renal carcinoma." Dr. R. H. S. continued, stating that "[t]here is lots of current research, pointing in this direction of our military men & women that were exposed to these chemicals in their military careers."

Of record is also a June 2015 private treatment record from D. S. C., M.D., which states that the Veteran had a left radical nephrectomy in September 2004 for left renal cell carcinoma. Dr. D. S. C. found that the Veteran's "renal cell carcinoma could have been caused by him being exposed to ionizing radiation during his military service."

Last, a June 2016 private treatment by C. C. T., M.D., notes that "exposure to ionizing radiation was indeed a risk factor for that type of cancer and that the time from exposure to the development of this tumor would be consistent with that type of cancer."

While the Board has considered the entire evidence of record, the Board finds that the opinion provided by Director of Post 9-11 Era Environmental Health Program (Director), who is a medical doctor, in response to the Under Secretary for Health's referral, and the opinion provided in the June 2016 VA medical examination report are probative in value and should be weighed accordingly. While the Board provides the find the private medical opinions some value, the Board weighs the opinions offered and finds the VA opinions to be more probative. The private opinions did not provide evidence or rationale to support their assertions and conclusions. While the private physicians considered the Veteran's assertions as to his experiences in service, the Board notes that the private opinions of record do not reflect a review of the Veteran's in-service exposure to ionizing radiation, to include a review of his in-service medical and personnel records. 

Again, the Board notes that although the Veteran can certainly attest to factual matters of which he has first-hand knowledge, such as his experiences during service, and his assertions in that regard are entitled to some probative weight, the Veteran is not competent to attest to his specific amount of radiation exposure in-service. Given the Veteran's lack of demonstrated expertise, and the complexity of linking radiation exposure to a diagnosis of left kidney cancer, the Board concludes that in this case his statements regarding any his ionizing radiation exposure and such link between the in-service events and a current left kidney disability are not probative when compared to the medical opinion of record as provided in response to the referral by Under Secretary for Benefits. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ("[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

By contrast, the Board finds the VA medical opinions of record to be of great probative value because the conclusion is supported by a medical rationale and is supported with verifiable facts regarding provided in the Veteran's military personnel records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). 

Thus, the preponderance of the evidence is against the finding of direct service connection under 38 C.F.R. § 3.303 (d), with the probative evidence of record going against a showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee, 34 F.3d at 1043-44 (Fed. Cir. 1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


